          Case 3:20-cv-09443-VC Document 28 Filed 04/13/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 TRAVELERS PROPERTY CASUALTY
 COMPANY OF AMERICA,                               20-cv-09443-VC

                Plaintiff,
                                                   JUDGMENT
         v.

 SALESFORCE.COM, INC.,
                Defendant.


       The Court, having dismissed this case without prejudice, now enters judgment in
accordance with the order at Dkt. No. 27. The Clerk of Court is directed to close the case.
       IT IS SO ORDERED.

Dated: April 13, 2021

                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
